DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed 09/20/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-14 and the 35 USC 103 rejection of claims 15-17 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising one or more current transformers disposed on one or more of the feeders groups such that the current transformer is disposed around both the first wire and the second wire, wherein the first wire is passed directly through a first side of the current transformer to allow current to travel through the current transformer in a first direction, and wherein the second wire includes a loop and is passed through a second side of the current transformer to allow current to travel through the current transformer in an second direction opposite the first direction, wherein the second wire passes over the current transformer, wherein the loop is past the one or more current transformers in the direction of current.
Claims 3-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements comprising one or more current transformers disposed on one or more of the feeders groups such that the current transformer is disposed around both the first wire and the second wire, wherein the first wire is passed directly through a first side of the current transformer to allow current to travel through the current transformer in a first direction, and wherein the second wire includes a loop and is passed through a second side of the current transformer to allow current to travel through the current transformer in an second direction opposite the first direction, wherein the second wire passes over the current transformer, wherein the loop is past the one or more current transformers in the direction of current.
Claims 10-14 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of monitoring a current transformer disposed around a first wire and a second wire, wherein the first wire is passed directly through a first side of the current transformer to allow current to travel through the current transformer in a first direction, and wherein the second wire includes a loop and is passed through a second side of the current transformer to allow current to travel through the current transformer in an second direction, opposite the first direction, wherein the second wire passes over the current transformer, wherein the loop is past the one or more current transformers in the direction of current; and determining a fault exists if a signal above a threshold is received from the current transformer.
Claims 16 and 17 depend from allowed claim 15 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
US PUB 2014/0226248 discloses an apparatus, systems, and methods for operation of a trip unit in a circuit protection device.
US PUB 2019/0195918 discloses a high-fidelity voltage measurement using a capacitance-coupled voltage transformer.
US PUB 2018/0034258 discloses a fault detection and protection during steady state using traveling waves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858